 



Exhibit 10
FIRST AMENDMENT TO
CONOCOPHILLIPS
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated Effective January 1, 2005)
     Effective January 1, 2005, ConocoPhillips (the “Company”) amended and
restated the ConocoPhillips Executive Severance Plan (the “Plan”) for the
benefit of certain employees of the Company and its subsidiaries. On
December 12, 2005, the Company entered into an Agreement and Plan of Merger by
and among the Company, Cello Acquisition Corp. (a wholly-owned subsidiary of the
Company, “Cello”), and Burlington Resources Inc. (“BR”) whereby BR would become,
through merger with Cello, a wholly-owned subsidiary of the Company. If the
merger becomes effective, certain employees of BR would meet the criteria as
“Eligible Employees” under the Plan. However, these BR employees are currently
covered by plans sponsored by BR providing similar benefits to those provided by
the Plan. The Compensation Committee of the Board of Directors of the Company by
resolution effective February 25, 2006, has determined that it is in the best
interests of the Company, and consistent with the purposes of the Plan to adopt
this First Amendment to the Plan. Pursuant to such resolution and under
authority granted to appropriate officers of the Company by resolution of the
Compensation Committee of the Board of Directors dated February 25, 2006, the
undersigned Vice President, Human Resources, of the Company hereby makes this
First Amendment to the Plan, as amended and restated effective January 1, 2005.
     Pursuant to the foregoing, the Plan is hereby amended as follows:

  1.   Exhibit B to the Plan is hereby amended, effective upon the date this
Second Amendment is executed, as set forth below, to read as set forth in the
attachment hereto.     2.   Except as amended hereby, the ConocoPhillips
Executive Severance Plan (As Amended And Restated Effective January 1, 2005),
shall be, and hereby is, ratified and affirmed.

Executed this 2nd day of March, 2006.

     
/s/ Carin S. Knickel
         
Carin S. Knickel, Vice President, Human Resources
   

 



--------------------------------------------------------------------------------



 



Attachment to First Amendment to
ConocoPhillips Executive Severance Plan
Exhibit B
Employees Ineligible for Executive Severance Plan
Lars A. Takla
Any employee of Burlington Resources Inc. or its subsidiaries who is eligible to
participate in the Amended and Restated Burlington Resources Inc. Employee
Change in Control Severance Plan, in the Amended and Restated Burlington
Resources Inc. Executive Change in Control Severance Plan, or in any other plan,
program, or arrangement sponsored by Burlington Resources Inc. or its
subsidiaries providing for payment or benefits upon termination with Burlington
Resources Inc. or its subsidiaries, whether such employee is so eligible before,
on, or after the effective date of the merger of Burlington Resources Inc. with
Cello Acquisition Corp.

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO
CONOCOPHILLIPS
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated Effective January 1, 2005)
     Effective January 1, 2005, ConocoPhillips (the “Company”) amended and
restated the ConocoPhillips Executive Severance Plan (the “Plan”) for the
benefit of certain employees of the Company and its subsidiaries. The
Compensation Committee of the Board of Directors of the Company by resolution
effective February 1, 2007, has determined that it is in the best interests of
the Company, and consistent with the purposes of the Plan to adopt this Second
Amendment to the Plan. Pursuant to such resolution and under authority granted
to appropriate officers of the Company by resolution of the Compensation
Committee of the Board of Directors dated February 1, 2007, the undersigned Vice
President, Human Resources, of the Company hereby makes this Second Amendment to
the Plan, effective March 31, 2007.
     Pursuant to the foregoing, the Plan is hereby amended as follows:

  3.   Paragraph (b) of Section 2.1 of the Plan is amended in its entirety to
read as follows:         “The amount that is the present value, determined as of
the Severed Employee’s Severance Date, of the increase in benefits under the
Retirement Plans that would result if the Severed Employee was credited with the
following number of additional years of age and service under the Retirement
Plans: (i) 2, in the case of a Tier 1 Employee or (ii) 1.5, in the case of a
Tier 2 Employee; provided, however, that in calculating (b), if the Severed
Employee is entitled under the Retirement Plans to any additional credited
service due to the circumstances of the Severed Employee’s termination, then the
amount of the present value of the increased benefits called for in the
determination of (b) shall be reduced by the amount of the present value of the
increased benefits under the Retirement Plans calculated after taking into
account the circumstances of the Severed Employee’s termination, but not below
zero. Present value shall be determined based on the assumptions utilized under
the ConocoPhillips Retirement Plan for purposes of determining contributions
under Code Section 412 for the most recently completed plan year.”     4.  
Except as amended hereby, the ConocoPhillips Executive Severance Plan (As
Amended and Restated Effective January 1, 2005), shall be, and hereby is,
ratified and affirmed.

Executed this 30th day of March, 2007.

     
/s/ Carin S. Knickel
   
 
Carin S. Knickel, Vice President, Human Resources
   

 